Exhibit 10.1

AMENDMENT TO NOTE PURCHASE AGREEMENT

This AMENDMENT TO NOTE PURCHASE AGREEMENT (this “Amendment”) is dated as of
March 5, 2013 and entered into by and among Overland Storage, Inc., a California
corporation (the “Company”), and the undersigned Holders, and is made with
reference to that certain Note Purchase Agreement dated as of February 12, 2013
(the “NPA”), by and among the Company and the Purchasers party thereto.
Capitalized terms used herein without definition shall have the same meanings
herein as set forth in the NPA.

RECITALS

WHEREAS, the Company and Required Holders desire to amend the NPA as set forth
below;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

Section 1. AMENDMENTS TO THE NPA

The second sentence of Section 2.2(iii) of the NPA is hereby deleted in its
entirety and replaced with the following:

“The number of shares of Common Stock issued pursuant to this Section 2.2(iii)
to any Holder shall be determined by dividing the amount of interest due to such
Holder by the Company Average Closing Price with such interest payment due date
as the Valuation Date (rounded down to the nearest whole share); provided that
the Company may not pay interest in stock at a price per share lower than $0.98
(as adjusted from time to time for stock splits, stock dividends, subdivisions,
combinations, reclassifications, recapitalizations and the like) and in the
event of a share price lower than $0.98 the Company shall have the option to pay
interest in a combination of stock and cash so long as the number of shares that
the Company may issue shall not exceed the quotient obtained by dividing the
interest payable at such time by $0.98, and the difference between the amount of
such interest paid in shares and the Company Average Closing Price of the stock
so issued shall be payable in cash.”

Section 2. COMPANY’S REPRESENTATIONS AND WARRANTIES

In order to induce Required Holders to enter into this Amendment and to amend
the NPA in the manner provided herein, the Company represents and warrants to
Required Holders that the following statements are true, correct and complete:

A. Corporate Power and Authority. The Company has all requisite corporate power
and authority to enter into this Amendment and to carry out the transactions
contemplated by, and perform its obligations under, the NPA as amended by this
Amendment (the “Amended Agreement”).

 

[Amendment to Note Purchase Agreement]



--------------------------------------------------------------------------------

B. Authorization of Agreements. The execution and delivery of this Amendment and
the performance of the Amended Agreement have been duly authorized by all
necessary corporate action on the part of the Company.

C. No Conflict. The execution and delivery by the Company of this Amendment and
the performance by the Company of the Amended Agreement do not and will not
(i) violate any provision of any law or any governmental rule or regulation
applicable to Company, the Articles of Incorporation or Bylaws of the Company or
any order, judgment or decree of any court or other agency of government binding
on the Company, or (ii) require any approval of stockholders, except for such
approvals or consents which have been obtained on or before the date hereof.

D. Governmental Consents. The execution and delivery by the Company of this
Amendment do not and will not require any registration with, consent or approval
of, or notice to, or other action to, with or by, any federal, state or other
governmental authority or regulatory body, except for such approvals or consents
which have been obtained on or before the date hereof.

E. Binding Obligation. This Amendment has been duly executed and delivered by
the Company and this Amendment and the Amended Agreement are the legally valid
and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

F. Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment that
would constitute an Event of Default.

Section 3. MISCELLANEOUS

A. Reference to and Effect on the NPA and the Other Transaction Documents.

(i) On and after the date hereof, each reference in the NPA to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import referring to the NPA,
and each reference in the other Transaction Documents to the “Note Purchase
Agreement”, “thereunder”, “thereof” or words of like import referring to the NPA
shall mean and be a reference to the Amended Agreement.

(ii) Except as specifically amended by this Amendment, the NPA and the other
Transaction Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(iii) The execution, delivery and performance of this Amendment shall not,
except as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of any Holder under, the NPA
or any of the other Transaction Documents.

 

[Amendment to Note Purchase Agreement]



--------------------------------------------------------------------------------

B. Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

C. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF CALIFORNIA (INCLUDING WITHOUT
LIMITATION SECTION 1646.5 OF THE CIVIL CODE OF THE STATE OF CALIFORNIA), WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES.

D. Counterparts; Effectiveness. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Amendment shall become effective upon the execution of a
counterpart hereof by the Company and the Holders.

[Remainder of page intentionally left blank]

 

[Amendment to Note Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

COMPANY:

OVERLAND STORAGE, INC.

By:  

/s/ Eric L. Kelly

Name:   Eric L. Kelly Title:   President and Chief Executive Officer

 

[Amendment to Note Purchase Agreement]



--------------------------------------------------------------------------------

HOLDERS:

CYRUS OPPORTUNITIES MASTER FUND II, LTD.

By:   Cyrus Capital Partners, L.P., its investment manager By:  

/s/ David A. Milich

Name:   David A. Milich Title:   Authorized Signatory

CYRUS SELECT OPPORTUNITIES MASTER FUND, LTD.

By:   Cyrus Capital Partners, L.P., its investment manager By:  

/s/ David A. Milich

Name:   David A. Milich Title:   Authorized Signatory

CRS MASTER FUND, L.P.

By:   Cyrus Capital Partners, L.P., its investment manager By:  

/s/ David A. Milich

Name:   David A. Milich Title:   Authorized Signatory

CRESCENT 1, L.P.

By:   Cyrus Capital Partners, L.P., its investment manager By:  

/s/ David A. Milich

Name:   David A. Milich Title:   Authorized Signatory

 

[Amendment to Note Purchase Agreement]



--------------------------------------------------------------------------------

Clinton Group, Inc., as the investment manager for: CLINTON MAGNOLIA MASTER
FUND, LTD. By:  

/s/ Joseph A. De Perio

Name:   Joseph A. De Perio Title:   Senior Portfolio Manager

 

[Amendment to Note Purchase Agreement]



--------------------------------------------------------------------------------

BRIGHTWOOD CAPITAL ADVISORS, LLC By:  

/s/ Sengal Selassie

Name:   Sengal Selassie Title:   Authorized Representative

 

[Amendment to Note Purchase Agreement]